DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer US 2015/0368135 in view of Mcvey US 2002/0114727 in view of Dhruv et al. US 2007/0082100 in view of Martin US 3,291,563 in view of Good Houskeeping in view of NM State.
Regarding claim 1, Muenzer discloses a method for operating  pasteurizing device comprising a first operating condition wherein in the first operating condition sealed containers filled with foodstuff are conveyed through a treatment area 
Claim 1 differs from Muenzer in the recitation that at least one treatment chemical is introduced into the treatment area in a gaseous or aerosolized state by means of a feed device in any operating condition of the pasteurizing device. It is noted that Muenzer teaches the use of additional sterilizing chemical or biocidal substances for increased sanitation ([0052], [0034], [0043], [0053]).
Mcvey teaches sterilizing articles and enclosures using at least one treatment chemical is introduced into the enclosure in a gaseous state by means of a feed device ([0002], [0006]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer such that at least one treatment chemical is introduced into the treatment area in a gaseous state by means of a feed device in any operating condition of the pasteurizing device as taught by Mcvey in order to provide an alternative way of increasing the sanitation of the treatment system and since combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness and since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 
Further regarding claim 1, Muenzer in view of Mcvey discloses cans are containers which are commonly treated by pasteurization systems (‘135, [0003]) 
Further in the event that claim 1 could be construed as differing from Muenzer in view of Mcvey in the recitation that the containers comprise a metal material on an exterior of the containers, Dhruv discloses a pasteurization plant for pasteurizing filled food containers by spraying heat transfer fluid ([0006]) and discloses that the containers to be processed can be made of any material including metal such as aluminum ([0023], [0003]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Mcvey such that the containers treated by the pasteurization plant specifically comprise a metal material that is an aluminum material on the exterior of the container as taught by Dhruv in order to pasteurize products which require an aluminum container for storage.
Claim 1 differs from Muenzer in view of Mcvey in view of Dhruv in the recitation that the at least one treatment chemical introduced into the treatment area comprises volatile carboxylic acid.
Martin discloses a treatment chemical for sterilization of metal containers and for the system that sterilizes the metal containers comprises volatile carboxylic acid (volatile acetic acid) (col.1, lines 19-25, col. 6, lines 14-23, 37-53, col. 5, lines 54-61, col. 3, lines 38-45). It is also noted that Martin teaches applying the volatile carboxylic acid to containers such that when the containers are subjected to heat sterilization the containers can be more efficiently sterilized (col. 3, lines 1-40).  It would have been obvious to one of ordinary skill in the art to modify the at least one treatment chemical introduced into the treatment area of Muenzer in view of Mcvey in view of Dhruv to 
Claim 1 differs from Muenzer in view of Mcvey in view of Dhruv in view of Martin in the recitation that the discoloration of the metal material is specifically impeded by the volatile carboxylic acid.
However, the discoloration of the metal material being impeded by the volatile carboxylic acid would be an inherent property of the process of Muenzer in view of Mcvey in view of Dhruv in view of Martin (MPEP 2112.01), since Martin teaches the application of volatile carboxylic acid to the surface of the container and Good Housekeeping provides evidence that the application of acetic acid to aluminum vessels prevents discoloration of the aluminum vessels (Pg. 12, 13). Nevertheless, if Applicant argues that this would not be inherent, since Good Housekeeping teaches that the application of acetic acid to an aluminum vessel prevents discoloration of the aluminum vessel (Pg. 12, 13) and NM State teaches that acetic acid can be used as a rust remover, metal cleaner, hard water remover and tarnish remover, it is obvious that the discoloration of the metal material (aluminum) is impeded by the volatile carboxylic acid (volatile acetic acid).
Regarding claim 2, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the at least one treatment chemical is introduced into the treatment area by means of a carrier gas flow (‘727, [0006]).
Regarding claim 3, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that at least one treatment chemical is vaporized prior to introduction into the treatment area (‘727, [0013], [0030]).
Regarding claim 4, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the at least one treatment chemical is evaporated into a carrier gas prior to introduction into the treatment area and is subsequently introduced into the treatment area by means of carrier gas (‘727, [0006], [0013], [0030]).
Regarding claim 5, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the vaporizing is conducted or supported by means of a heating device (‘727, [0006], [0013]).
Regarding claim 6, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the vaporizing is conducted or supported by means if applying a vacuum (‘727, [0006]).
Regarding claim 7, since claim 7 depends from an optional limitation of claim 1 it is not required that Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State meet the further limitation of the non-selected option.
Regarding claim 8, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the amount of the atleast one treatment chemical is controlled by means of at least one metering device (‘727, [0056], [0057]).
Regarding claim 9, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the at least one treatment chemical is introduced into the treatment area during a second operating condition, wherein in the second operating condition the conveying of the containers and the dispensing of the temperature controlled liquid onto the containers have stopped (cleaning of the system) (‘135, [0065]).
Regarding claim 11, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the containers to be processed can be made of any material including metal such as aluminum (‘100, [0023], [0003]).
Regarding claim 13, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that the at least one treatment chemical introduced into the treatment area comprises acetic acid (‘563, col. 6, lines 14-23, 37-53, col. 5, lines 54-61, col. 3, lines 38-45).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer US 2015/0368135 in view of Mcvey US 2002/0114727 in view of Dhruv et al. US 2007/0082100 in view of Martin US 3,291,563 in view of Good Housekeeping in view of NM State in view of Hilgren US 2009/0324790.
Regarding claim 14, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State discloses that at least in the first operating condition a partial quantity of the process liquid is continuously taken out of the closed loop circuit per time unit and is purified by means of a membrane filtration 
Claim 14 differs from Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in the recitation that the partial quantity of process liquid is subsequently purified by means of an ion exchanger device and/or by means of an adsorption device before returning to the treatment area.
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can include an ion exchange device and/or by an adsorption device (activated carbon filter) ([0079], [0038], [0041]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State to include treating the partial quantity of process liquid by means of an ion exchange device and/or adsorption device before the partial quantity of process is returned to the treatment zone again in order to remove dissolved ions from the at least one partial flow as taught by Hilgren in order to provide further purification of the at least one partial flow of Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Muenzer is silent about explicitly using containers comprising metal material on the exterior, Muenzer discloses cans are containers which are commonly treated by pasteurization systems (‘135, [0003]) therefore it is obvious that the containers treated in the pasteurization plant of Muenzer comprise a metal material on an exterior of the containers, as cans for food products are commonly known to comprise a metal material on the exterior, as shown by Martin which discloses that canning is the packaging of food products in sealed glass or metal or other containers (col. 1, lines 19-24).
In response to applicant’s argument that Mcvey is unrelated to pasteurization of foodstuff in closed containers, Mcvey is directed to sterilization of large enclosures, and bottling, packaging and other production lines and discloses food packaging items are sterilized prior to use in various forms of enclosures ([0002], [0004]) and thus the teachings of Mcvey are relevant to a process which includes the treatment of food packaging.
In response to Applicants arguments that Dhruv provides no motivation for one having ordinary skill in the art to explicitly use and treat containers comprising metal material on the exterior, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed 
In response to Applicant’ argument that Martin teaches a pre-sterilization process and therefore teaches away from the process of Muenzer, “the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination” in this case Martin teaches applying the volatile carboxylic acid to containers such that when the containers are subjected to heat sterilization the containers can be more efficiently sterilized (col. 3, lines 1-40), given that the pasteurization process includes sterilization of the outside of the containers it would have been obvious to one of ordinary skill in the art to incorporate method steps that increase the efficiency of the process.
In response to applicant’s argument that Martin teaches away from Mcvey because Martin explicitly teaches using a liquid and not a gas for pretreatment, Martin teaches vaporizing acetic acid in col. 6, lines 37-68 for a sterilizing treatment, therefore this argument has not been found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. How to Clean Aluminum teaches use of vinegar for cleaning aluminum surfaces. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792